Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s response filed 1-13-2022 have been fully considered and are persuasive.  The rejection(s) cited in the last, non-final office action are withdrawn. 
Allowable Subject Matter
Claims 1-20 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent Claim 1 is allowable over the prior art of record since the cited references (such as: EP No. 2787653 by Wonoh et al and EP 1998465 by Kozek et al) do not teach or suggest: 
"...obtaining measurements of a received near end crosstalk (NEXT) signal, the NEXT signal being received at a first end of the second transmission line over a time period as a result of an electrical signal sent onto the first transmission line from its first end, the obtained measurements being in a time domain; 
obtaining a crosstalk coupling estimate per transmission line sub-interval by compensating the obtained measurements in the time domain of the received NEXT signal for round-trip attenuation of the sent signal from the first end of the first line to the sub-interval and back to the first end of the second line; and 
obtaining an estimate of a total crosstalk coupling by adding together at least some of the obtained crosstalk coupling estimates per transmission line sub-interval...", along with the other limitations in the claim.
"...obtaining measurements of a received near end crosstalk (NEXT) signal, the NEXT signal being received at a first end of the second transmission line over a time period as a result of an electrical signal sent onto the first transmission line from its first end, the obtained measurements being in a time domain; 
obtaining a crosstalk coupling estimate per transmission line sub-interval by compensating the obtained measurements in the time domain of the received NEXT signal for round-trip attenuation of the sent signal from the first end of the first line to the sub-interval and back to the first end of the second line; and 
obtaining an estimate of a total crosstalk coupling by adding together at least some of the obtained crosstalk coupling estimates per transmission line sub-interval...", along with the other limitations in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see references listed on the PTO-892 Form.
Any response to this action should be mailed to:

Commissioner for Patents
P.O. Box 1450
Alexandria, VA  22313-1450

Or faxed to:




Or call:

(571) 272-2600 (for customer service assistance)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HASHEM whose telephone number is 571-272-7542.  The examiner can normally be reached on Monday and Thursday, 9 a.m. to 5 p.m. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).






/LISA HASHEM/            Primary Examiner, Art Unit 2653